DETAILED ACTIONpress
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “reduces” in claim 4 and “reduced” in claim 15 is a relative term which renders the claim indefinite. The term “reduces” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the claims what the stress is “reduced” in comparison to.  For the same of examination, it will be assumed that it is reduced compared to a support pillar with a mismatched CTE.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima et al. (WO 2016/185920).
Regarding claim 1, Kawashima teaches a power module, comprising:
pins (Fig. 2, pins 2) extending through pin holes (pin holes 5) in a casing (casing 4) of the power module, the pins configured to be press fit into vias (see Fig. 22, vias 51) of an electronic substrate (Fig. 22, substrate 50); and
support pillars (Fig. 22, support pillars 40) configured to hold the electronic substrate at a height relative to the pins (see Fig. 22), the support pillars having a coefficient of thermal expansion substantially the same as a coefficient of thermal expansion of the pins (they are the same material, and therefore have the same CTE).

Regarding claim 2, Kawashima teaches the power module according to claim 1, wherein:
each of the pins includes a spring feature (Fig. 22, spring feature 2b); and
the height relative to the pins is at the spring feature of the pins (see Fig. 22).

Regarding claim 3, Kawashima teaches the power module according to claim 2, wherein:
the support pillars extend above the casing by an amount corresponding to the height of the spring feature (see Fig. 22, extends above to start of spring feature))

Regarding claim 4, Kawashima teaches the power module according to claim 1, wherein:
the pins are connected at connection points (Fig. 2, connections points at 5) on a substrate (substrate 3) contained within an interior of the casing (see Fig. 2), wherein the support pillars having the coefficient of thermal expansion substantially the same as the coefficient of thermal expansion of the pins reduces forces on the connection points during a temperature change (it is inherently a trait of CTE matching that stress/force on the device is reduced compared to mismatched CTE).

Regarding claim 5, Kawashima teaches the power module according to claim 4, wherein the temperature change is in a range of temperatures from approximately -40 degrees Celsius to approximately 125 degrees Celsius (the temperatures at which the device may be operated is not given any patentable weight because it does not affect the structure of the device; see MPEP 2114(II)).

Regarding claim 7, Kawashima teaches the power module according to claim 1, wherein the support pillars and the pins are equivalent materials (same material).

Regarding claim 9, Kawashima teaches the power module according to claim 1, wherein each of the support pillars is unitary and separate from the casing (see Fig. 22, pillars are a part of the pins, and therefore “unitary and separate from the casing”).

Regarding claim 11, Kawashima teaches the power module according to claim 9, wherein the casing includes clearance holes (Fig. 22, holes 5cb) for the support pillars (Fig. 22).

Regarding claim 12, Kawashima teaches the power module according to claim 1, wherein the support pillars are bonded with the casing (see Fig. 22, bonded via press-fit pin portions 2p and 2n) so that the support pillars are not unitary and separate from the casing (pins are joined to the casing via portions 2p and 2n, and therefore the support pillars, which are an integral part of the pins, are also joined to the casing and therefore “not unitary and separate”).

Regarding claim 13, Kawashima teaches the power module according to claim 12, wherein:
the support pillars are metal (see translation page 8);
the casing is a thermoplastic polymer (see translation page 13); and
the support pillars and the casing are bonded by molding the thermoplastic polymer around the support pillars (see Figs. 8-9, casing is molded around sleeve and pin 91s/p, which allows bonding between pins/pillars and the casing).

Regarding claim 14, Kawashima teaches a power system comprising:
an electronic substrate (Fig. 22, substrate 50) including vias (vias 51); and
a power module that includes:
a casing (see Fig. 2 and 22, casing 4);
pins (pins 2) extending through pin holes (see Fig. 22, pin holes 5) in the casing, the pins configured to be press fit into the vias of the electronic substrate (see Fig. 22); and
support pillars (Fig. 22, pillars 40) configured to hold the electronic substrate at a height relative to the pins (see Fig. 22), the support pillars having a coefficient of thermal expansion substantially the same as a coefficient of thermal expansion of the pins (same material, and therefore the same CTE).

Regarding claim 15, Kawashima teaches the power system according to claim 14, wherein:
the power module further includes a substrate (Fig. 2, circuit board 3) attached to a baseplate (layers 14/15, the substrate including a top metal layer (metal layer 23) to which the pins are attached at connection points (see Fig. 2), and
wherein a force on the connection points during a temperature change is reduced by the support pillars having the coefficient of thermal expansion substantially the same as the coefficient of thermal expansion of the pins (it is inherently a trait of CTE matching that stress on the device is reduced).

Regarding claim 17, Kawashima teaches the power system according to claim 16, wherein the temperature change is in a range of temperatures from approximately -40 degrees Celsius to approximately 125 degrees Celsius (the temperatures at which the device may be operated is not given any patentable weight because it does not affect the structure of the device; see MPEP 2114(II)).

Regarding claim 18, Kawashima teaches the power system according to claim 14, wherein each of the support pillars is unitary and separate from the casing (see Fig. 22, pillars are a part of the pins, and therefore “unitary and separate from the casing”).

Regarding claim 19, Kawashima teaches the power system according to claim 14, wherein the support pillars are bonded with the casing (see Fig. 22, bonded via press-fit pin portions 2p and 2n) so that the support pillars are not unitary and separate from the casing (pins are joined to the casing via portions 2p and 2n, and therefore the support pillars, which are an integral part of the pins, are also joined to the casing and therefore “not unitary and separate”).

Regarding claim 20, Kawashima teaches a method for fabricating a power system, the method comprising:
press fitting vias (Fig. 22, vias 51) of an electronic substrate (substrate 50) to pins (pins 2) of a power module (power module 1, see Fig. 2), the pins extending through pin holes (pin holes 5) in a casing of the power module (see Fig. 2 and 22); and
attaching the electronic substrate to support pillars (Fig. 22, support pillars 40) of the power module, the support pillars configured to hold the electronic substrate at a height relative to the pins (see Fig. 22), the support pillars having a coefficient of thermal expansion substantially the same as a coefficient of thermal expansion of the pins (they are the same material, and therefore have the same CTE).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Reiter et al. (U.S. Publication No. 2022/0093486).
Regarding claim 6, Kawashima teaches the power module according to claim 4, but does not teach wherein: each connection point is a solder joint; and reducing forces prevents a lift, a crack, a peel, or a break of the solder joint.
However, Reiter teaches that similar pins (Fig. 1, pins 136/138) can be a combination of press-fit pins and solder pins (see paragraph [0019]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the press-fit pins (Kawashima Fig. 22, pin portion 2p/2n) could have been either solder pins, or a combination of solder and press-fit pins, because Reiter teaches that these are equivalents and therefore it would have been a simple substitution of one pin for another with predictable results, and also a solder/press-fit combination would improve the electrical and mechanical connection of the pin to the housing or substrate.  It is further inherently a trait of reduced stress/force that it may prevent a lift, crack, peel or break of solder.

Regarding claim 16, Kawashima teaches the power module according to claim 15, but does not teach wherein: the connection points are a solder joint; and reducing forces prevents a lift, a crack, a peel, or a break of the solder joint.
However, Reiter teaches that similar pins (Fig. 1, pins 136/138) can be a combination of press-fit pins and solder pins (see paragraph [0019]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the press-fit pins (Kawashima Fig. 22, pin portion 2p/2n) could have been either solder pins, or a combination of solder and press-fit pins, because Reiter teaches that these are equivalents and therefore it would have been a simple substitution of one pin for another with predictable results, and also a solder/press-fit combination would improve the electrical and mechanical connection of the pin to the housing or substrate.  It is further inherently a trait of reduced stress/force that it may prevent a lift, crack, peel or break of solder.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Chang et al. (U.S. Publication No. 2019/0214749)
Regarding claim 8, Kawashima teaches the power module according to claim 7, but does not specifically teach wherein the support pillars and the pins are a copper alloy.  
However, Chang teaches a similar pin which is a copper alloy (see Chang paragraph [0042]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the pins could have been copper because it would have been a simple substitution of one know pin material for another with predictable results.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art, alone or in combination, fails to teach or suggest wherein each of the support pillars includes a screw portion configured to screw into a baseplate, the baseplate supporting a substrate that includes a top metal layer to which the pins are attached at connection points.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816